ON MOTION
RADER, Circuit Judge.

ORDER

Billy C. Austin moves without opposition to vacate the judgment of the United States Court of Appeals for Veterans Claims (CAVC) in Austin v. Nicholson, 04-2269, 2007 WL 580678 and remand for further proceedings.
According to his counsel, Austin passed away after filing this appeal. Under such circumstances, the appropriate action is to vacate the judgment below and remand for the CAVC to dismiss Austin’s claim as moot and vacate the underlying Board of Veterans’ Appeals’ decision. See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed.Cir.1996).
Accordingly,
IT IS ORDERED THAT:
*916(1) The motion is granted.
(2) All other motions are deemed moot.
(3) Each side shall bear its own costs.